Citation Nr: 0121267	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for residuals of a 
right great toe injury.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to July 
1978.

The North Little Rock, Arkansas, Department of Veterans 
Affairs (VA), Regional Office (RO) previously denied service 
connection for residuals of a right great (foot) toe injury.  
The veteran was notified of this adverse determination, as 
well as of his procedural and appellate rights, by VA letter 
dated September 20, 1988.  He did not initiate an appeal, and 
the decision became final.

The current matter came to the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and February 1999 rating 
decisions of the North Little Rock VARO, which denied the 
veteran's original claim of entitlement to service connection 
for pes planus and his application to reopen his claim for 
service connection for residuals of a right great (foot) toe 
injury.

By decision issued in July 2000, the Board denied the 
veteran's claim for service connection for pes planus as 
being not well grounded.  The Board also granted the 
veteran's application to reopen, but denied the claim of 
entitlement to service connection for residuals of a right 
(foot) great toe injury as being not well grounded.

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
Pursuant to a Joint Motion to Remand, the Court issued its 
Order, dated in February 2001, vacating that decision and 
remanding the case to the Board for another decision.

In that Order, the Court indicated that the Board had failed 
to consider the provisions of recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Pursuant to the Court's Order, the Board notified the veteran 
and his representative by letter of May 2, 2001, of their 
right to submit additional argument and evidence in support 
of his claims within 90 days of the date of that notification 
letter.  Later that month, the veteran's private attorney 
submitted a statement requesting that the VA assist the 
veteran in obtaining appropriate medical nexus opinions.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

As a preliminary matter, it should be noted that the Court's 
February 2001 Order only vacated the portions of the July 
2000 Board decision relating to the denial of service 
connection for pes planus and residuals of a right great toe 
injury.  The Order did not vacate the Board's favorable 
finding with respect to the veteran's application for reopen.  
Therefore, the claim of entitlement to service residuals of a 
right great toe injury must be reviewed on a de novo basis.

Although the veteran was afforded VA examination in November 
1998, the examiner rendered no findings with respect to the 
most probable etiology of the veteran's claimed disability.  
Therefore, it is the Board's opinion that, before the RO 
undertakes to re-adjudicate the veteran's service connection 
claims, additional development of the record will be 
required.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed foot disorders, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested.  The 
RO should request all treatment records 
form the VA outpatient clinic in Little 
Rock that are not of record, including 
any treatment records dated from October 
1, 1998.  Efforts to obtain these records 
should also be documented and any 
evidence received in response thereto 
should be associated with the claims 
folder.

2. The RO should then refer the entire 
claims folder to the VA physician who 
conducted the November 1998 podiatry 
examination of the veteran.  The doctor 
should review the claims folder and, 
based on the history of record and his 
examination, provide an addendum to the 
VA examination report reflecting opinions 
as to: whether it is more likely, less 
likely or as likely as not that any 
present foot disorder is related to 
service by way of incurrence or 
aggravation, to include as due to 
documented in-service right great toe 
injury or as a consequence of a permanent 
increase in the severity of the veterans' 
preexisting bilateral pes planus in 
service beyond its natural progression.

If the physician is no longer available 
or is unable to provide the opinions 
requested, then the RO should schedule 
another VA podiatry examination for 
purposes of obtaining the above-mentioned 
etiology opinions requested by the Board.  
It is important that the physician be 
provided with the claims folder and a 
copy of this Remand for review in 
conjunction the examination.

In either case, a discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report should then be associated with the 
veteran's claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  The RO should then re-adjudicate the 
veteran's service connection claims.  If 
either of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's private attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of one or more the claims on appeal.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




